Citation Nr: 1735181	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  07-31 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 40 percent for spondylosis with degenerative disc disease (back disability). 

2.  Entitlement to service connection for a left knee condition, to include as secondary to spondylosis with degenerative disc disease. 

3.  Entitlement to service connection for a right knee condition, to include as secondary to spondylosis with degenerative disc disease. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder with anxious distress, to include as secondary to spondylosis with degenerative disc disease. 

5.  Entitlement to service connection for sciatica to include as secondary to spondylosis with degenerative disc disease. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty service from August 1972 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims.  A subsequent May 2010 rating decision granted service connection for spondylosis with degenerative disc disease and he received a 40 percent initial rating, which he timely appealed. 

The Board has recharacterized the issues on appeal to better comport with the medical evidence of record.

In October 2009, the Veteran was afforded a travel board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of that hearing has been associated with the record.  In July 2017, the Veteran was notified that he was entitled to another hearing in light of the fact that the VLJ who had conducted his hearing was no longer with the Board.  See, 38 U.S.C.A. § 7017(c) (West 2014).  The Veteran did not respond to the correspondence and accordingly, the Board finds that the Veteran does not desire an additional hearing by another VLJ. 

This claim was previously before the Board in January 2013, at which time it was remanded for further development.  This claim has now returned to the Board for further appellate action. 

The issues of entitlement to an increased rating for spondylosis with degenerative disc disease, entitlement to service connection for a left knee condition, to include as secondary to spondylosis with degenerative disc disease, entitlement to service connection for a right knee condition, to include as secondary to spondylosis with degenerative disc disease, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence is at least in equipoise as to whether the Veteran's current acquired psychiatric disability, to include major depressive disorder with anxious distress, has been caused by his service-connected spondylosis with degenerative disc disease.

2.  The Veteran's bilateral sciatic disability is related to his service-connected spondylosis with degenerative disc disease. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder with anxious distress, to include as secondary to service-connected spondylosis with degenerative disc disease, have been met.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2014);  38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for bilateral sciatica, to include as secondary to service-connected spondylosis with degenerative disc disease, have been met.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§  5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as discussed below, the Board is granting the claims for service connection for an acquired psychiatric disability and for sciatica, and remanding the claims for service connection for left and right knee disabilities, an initial increased rating for spondylosis with degenerative disc disease, and entitlement to a TDIU, accordingly, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995. 

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49.

a.  Acquired Psychiatric Disorder, to include Major Depressive Disorder with Anxious Distress

The Veteran and his representative assert that his acquired psychiatric disability is the result of his service-connected spondylosis with degenerative disc disease.  Specifically, the Veteran notes that he not able to engage in activities that he used to enjoy and be able to do due to the pain in his back.  See, October 2009 hearing transcript. 

A condition precedent for establishing service connection on a direct and secondary basis is the presence of a current disability.  In this regard, the Board notes that the Veteran has previously been diagnosed with several different psychiatric disabilities throughout the period of his appeal, to include depressive disorder and anxiety.  During his most recent psychiatric VA examination, the diagnosis of major depressive disorder with anxious distress was confirmed and determined to be the Veteran's only acquired psychiatric disability.  Accordingly, the Board finds that the threshold criterion for service connection has been met in this case. 

The Veteran has been afforded VA examinations regarding his acquired psychiatric disability in October 2010 and January 2016.  Pursuant to the Board's January 2013 Board decision, the Veteran was scheduled for a new examination as the previous opinion of record was inadequate.  The Veteran was scheduled for a new VA examination with the same psychologist who conducted his October 2010 examination. 

In both opinions, the VA examiner opined that the Veteran's acquired psychiatric disability was less likely than not related to his military service or caused or aggravated by his service-connected back disability.  The examiner opined on both occasions that the Veteran's acquired psychiatric disability was due to other stressors in his life, to include the loss of two of his sons and his previous drinking problem.  See, October 2010 and January 2016 VA examinations.  To this end, the Board notes that while the Veteran's service-connected spondylosis with degenerative disc disease may not be the only factor, or even the dominant factor, that has resulted in the Veteran's acquired psychiatric disability, but the existence of other contributing causes affecting the current disability does not preclude a grant of service connection.

Additionally, the Board notes that the Veteran submitted two private treatment records from different psychologists who opined that the Veteran's current acquired psychiatric disability was directly related to his service-connected spondylosis with degenerative disc disease, in that he was unable to engage in the activities that he once enjoyed.  See, May 2008 and February 2012 private treatment records.  The Board finds these private medical opinions to be highly probative, given that they were given by an examiner who reviewed the Veteran's records and considered his statements regarding the manifestation of his symptoms.  The opinions provided included rationales, both of which are very thorough, and supported by the record.  

According, the Board finds that the evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disability, to include major depressive disorder with anxious distress, is caused or related to the Veteran's service-connected spondylosis with degenerative disc disease, and that therefore, the criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1101, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

b.  Sciatica 

As stated previously, a condition precedent for establishing service connection on a direct and secondary basis is the presence of a current disability.  In this regard, the Board notes that the Veteran has been diagnosed with peripheral neuropathy of the bilateral lower extremities.  Accordingly, the Board finds that the threshold criterion for service connection has been met in this case. 

In October 2010, the Veteran was afforded a VA examination with respect to all spine related disabilities.  This examination noted paresthesias of the bilateral lower extremities.  The examiner diagnosed the Veteran with peripheral neuropathy of the bilateral lower extremities.  The examiner opined that the Veteran's peripheral neuropathy of the bilateral lower extremities was at least as likely as not related to his back condition.  See, October 2010 VA examination.  This opinion is not contradicted by any other evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Accordingly, the Board finds that the evidence of record is in favor of a finding that the Veteran's current sciatic disability is caused or related to the Veteran's service-connected spondylosis with degenerative disc disease, and that therefore, the criteria for service connection for bilateral sciatica disability have been met.  38 U.S.C.A. §§ 1101, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder with anxious distress, to include as secondary to service-connected spondylosis with degenerative disc disease, is granted. 

Entitlement to service connection for bilateral sciatica, to include as secondary to service-connected spondylosis with degenerative disc disease, is granted. 


REMAND

While the Board sincerely regrets further delay, further development is required before the Veteran's remaining claims may be adjudicated on the merits. 

I.  Increased Rating in excess of 40 Percent for Spondylosis with Degenerative Disc Disease

In May 2017, the Board received a written brief from the Veteran's representative, the American Legion.  In this correspondence, the Veteran's representative stated that his back disability has gotten worse.  Given the evidence of increased symptomatology, the length of time since the Veteran's last VA examination, and this statement, a remand is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of this service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

b.  Entitlement to Service Connection for Right and Left Knee Disabilities, to include as Secondary to Service-Connected Spondylosis with Degenerative Disc Disease 

The Veteran has been afforded two VA examinations with respect to his claims for service connection for right and left knee disabilities.  The first examination was in April 2011, and in January 2013, the Board remanded the Veteran's claims for service-connected for right and left knee disabilities because the April 2011 examination was inadequate.  Subsequently, the Veteran was provided with a new VA examination in December 2015.  Unfortunately, the Board finds that this examination is incomplete.  In the April 2011 VA examination, the Veteran was diagnosed with osteopenia in both knees.  However, in December 2015, the VA examiner states that the Veteran does not have any diagnosis for a right or left knee disability.  Accordingly, a remand is required for clarification as to whether or not the Veteran currently has a left or right knee disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

c.  Entitlement to a total disability based on individual unemployability 

The Board notes that the Veteran's claim for a TDIU is inextricably intertwined with his remaining claims on appeal.  Accordingly, the Board will therefore defer any action with respect to this claim until the completion of the development noted above. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file. 

2.  Schedule the Veteran for an examination with the appropriate medical personnel to ascertain the current severity of his spondylosis with degenerative disc disease.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner and after the examination and a review of the record on appeal, the examiner is asked to provide appropriate findings and/or opinions as to the current level of severity of his spondylosis with degenerative disc disease.

3.  Return the Veteran's claims file to the December 2015 VA examiner for an addendum opinion.  If the December 2015 examiner is not available, the claims file should be provided to an appropriate medical examiner to provide the requested opinion.  If it is determined that the opinion cannot be provided without an additional examination, the Veteran must be scheduled for a new examination.  Following a review of the claims file, the examiner is asked to provide the following opinions:

Whether or not the Veteran has a specific diagnosis for his left and right knee disabilities.  If the examiner finds that the Veteran does not have a current right or left knee disability, that opinion should be explained in the face of the April 2011 VA examination report that indicates that the Veteran has osteopenia in the right and left knee.  

If the examiner finds that the Veteran does have a current right or left knee disability, an opinion must be offered as to whether it is at least as likely as not due to service or due to or aggravated by his service-connected back disability.  

The examiner must provide complete rationales for all opinions and conclusions reached.  If further testing or examination is determined to be warranted in order to adequately evaluate the conditions at issue, such testing is to be accomplished prior to the completion of the examination reports.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

4.  Then, after undertaking any additional development deemed necessary, adjudicate the issues on appeal.  If any benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond and the case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


